Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 3-4, 7-8, 10-12, 14-20 is/are objected to because of the following informalities: 
Claim 1, line 2, “an inner and outer diameter” should be “inner and outer diameters”.
Claim 1, line 3, “the vasculature” lacks antecedent basis and should be “a vasculature”.
Claim 1, line 4, “an inner and outer diameter” should be “inner and outer diameters”.
Claim 3, line 1, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 4, line 1, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 7, line 2, missing a period at the end of the claim.
Claim 8, line 2, “the plaque treatment portion the plaque scoring member” should be “the plaque treatment portion, the plaque scoring member”
Claim 10, line 1, “any one of claim 7” should be “
Claim 11, line 1, “any of claim 7” should be “
Claim 12, line 2, “than material of the proximal portion” should be “than a material of the proximal portion”.	
Claim 14, line 2, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 15, line 2, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 15, line 3, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 15, line 3, “the arterial plaque” should be “the one or more arterial plaque(s)”.
Claim 16, line 1, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 16, line 2, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 16, line 3, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 16, line 3, “the plaque” should be “the one or more arterial plaque(s)”.
Claim 16, line 4, “the plaque” should be “the one or more arterial plaque(s)”.
Claim 17, line 4, “at one or more arterial plaques” should be “at the one or more arterial plaque(s)”.
Claim 18, line 3, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 18, line 5, “the first catheter tube or second catheter tube” should be “the first catheter tube or the second catheter tube”.
Claim 18, line 5, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 18, line 6, “an arterial plaque” should be “the arterial plaque”.
Claim 18, line 8, “the plaque treatment portion” should be “the one or more plaque treatment portion(s)”.
Claim 18, line 9, “at the first arterial plaque to treat the plaque” should be “at the first arterial plaque to treat the first arterial plaque”.
Claim 19, line 2, “the second plaque” should be “the second arterial plaque”.
Claim 20, line 4, “an inner and outer diameter” should be “inner and outer diameters”.
Claim 20, line 5, “the vasculature” lacks antecedent basis and should be “a vasculature”.
Claim 20, line 7, “the proximal to distal end” should be “the proximal end to the distal end”.
Claim 20, line 9, “the channel” should be “the one or more channel(s)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the catheter tube" in line 8 renders the claim indefinite because it is unclear whether this limitation refers to the first catheter tube or the second catheter tube. For the purpose of compact prosecution, it is interpreted as the second catheter tube.
Regarding claim 1, the phrase "an expansion member" in line 11 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “an expansion member” recited in line 10. For the purpose of compact prosecution, it is interpreted to be the same.
Claims 2-19 are rejected by virtue of depending on claim 1.
Claim 8 recites the limitation "the plaque scoring member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes: claim 1 only recites “one or more plaque treatment portion(s), while claim 4 recites “a plaque scoring member”.
Claim 13 recites the limitation "the plaque scoring member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes: claim 1 only recites “one or more plaque treatment portion(s), while claim 4 recites “a plaque scoring member”.
Regarding claim 15, the phrase "inflating a balloon of a balloon catheter ... causing the plaque treatment portion to expand radially at the arterial plaque" renders the claim indefinite because it is unclear whether the balloon catheter is the same as or different from the expansion member recited in claim 1. 
Claim 18 recites the limitation "the balloon catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes: claim 1 only recites “an expansion member”.
Regarding claim 18, there are two limitations inside parenthesis: “(the distal end of the second catheter tube .... to protect them)” and “(first arterial plaque)”. It is unclear whether these limitations are required in the claim. 
Claim 20 recites the limitation "the one or more scoring element(s)" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase " the one or more scoring element(s)" in line 12 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a plaque scoring member or a clot retrieval member”. For the purpose of compact prosecution, it is interpreted to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton, III (US 2014/0142598).
Regarding claim 20, Fulton discloses 
A plaque treatment catheter assembly (figs. 11-17, 18-20, and 22. Examiner notes: par. 0060, fig. 22 is a side view of a stent-like structure according to many embodiments) comprising: 
a catheter tube (116, figs. 11-17) comprising: 
proximal and distal catheter ends (proximal and distal ends of 116, fig. 11); 
an inner and outer diameter (inner and outer diameter of 116, fig. 11) defining a catheter wall (wall of 116, fig. 11), the catheter tube (116) capable of being inserted within the vasculature (132, fig. 11 and par. 0086); 
one or more channel(s) (one channel for 104 to be positioned within and one channel for inflating the balloon 121) within the catheter wall (Examiner notes: these channels are within the outer wall and the separating wall of 116) that are parallel to an axis of the catheter tube longitudinal axis of 116) and that extend from the proximal to distal end of the catheter tube (see fig. 11);  41SRM0174/US/2 Patent Application 
an elongate member (144, figs. 18-20) having a distal portion (distal portion of 144) comprising a plaque scoring member or a clot retrieval member (142 in figs. 18-20 and 200/201/202 in fig. 22), and a portion (portion of 142) proximal to (figs. 18-20) the distal portion (distal portion of 144) configured to move within the channel (channel of 116 for 104 to be positioned within) (figs. 19-20 and pars. 0093-0095, when 102 is in a collapsed state, 144 moves distally – as shown in fig. 19 – for 142 to become expanded and stay expanded over the collapsed balloon 102 and 144 moves proximally – as shown in fig. 20 – for 142 to be contracted against the collapsed balloon 102); optionally 
an expandable member (104/102) that is movable within and out of (figs. 11-17 and 18-20) the inner diameter of the catheter tube (inner diameter of 116) that can be expanded to cause movement (figs. 18-20) of the one or more scoring element(s) (142 in figs. 18-20 and 200/201/202 in fig. 22) (Examiner notes: the limitation “an expandable member.... scoring element(s) is optional. Therefore, this limitation is not positively required by the claim).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-14 of prior U.S. Patent No. 10,524,809. This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783